Citation Nr: 1028161	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-06 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for numbness 
in a patchy area of the thumb and left bicep weakness, status-
post left C5-6 foraminotomy (claimed as left arm weakness).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

The Veteran testified at a Board hearing before the undersigned 
Acting Veterans Law Judge in May 2010 at the RO; a transcript of 
that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran's weakness in his left arm was 
noticeably decreased to 1/5 strength immediately following his 
surgery in May 2008.  However, by June 2008, the Veteran's left 
arm strength was noted to be improving, and by November 2008 it 
was at 3/5 strength.  A February 2009 VA treatment note 
specifically indicated that the Veteran's left arm strength was 
then 4/5.  Letters from the Chief of Neurosurgery at the 
Minneapolis VA Medical Center indicated that the Veteran's 
weakness increased after surgery, but then had improved after 
intense physical therapy.  The Veteran testified in his May 2010 
hearing that it took almost a year for him to regain use of his 
left arm.  

The Board notes that the September 2008 VA examination shows that 
the Veteran's left arm weakness pre-existed his May 2008 surgery.  
However, the VA examiner does not address the question of whether 
the Veteran had any additional disability as a result of the 
surgery.  Since it appears that the Veteran's increased left arm 
weakness was temporary, the Board finds that another VA 
examination is necessary in this case to determine whether the 
Veteran has any additional disability as a result of his surgery.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 
(2004).

Additionally, the Veteran asserts on appeal that his left arm 
weakness was not a reasonably foreseeable result of the surgery.  
He points to the February 2009 statement from the VA Chief of 
Neurosurgery, which finds that such was not reasonably 
foreseeable.  However, in prior statements, as well as that 
February 2009 statement, this doctor had indicated that such 
weakness was a known risk of this surgery and that it was 
included in the informed consent that the Veteran had signed.  
Thus, it would appear that the doctor has provided contradictory 
statements as to whether such left arm weakness was foreseeable.  
This should also be addressed by the VA examiner on remand should 
an additional disability be found.

Finally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from 
the Minneapolis VA Medical Center since May 
2009 and associate them with the claims file.  
Any negative search should be noted in the 
claims file and communicated to the Veteran. 

2.  Following the above development, schedule 
a VA examination with a physician to 
determine whether the Veteran has any 
additional disability, to include aggravation 
of a pre-existing disability following his 
January 2008 and May 2008 surgeries.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted and the results 
reported in detail.  

Following a claims file review and 
examination of the Veteran, the VA examiner 
should state whether:  

(a)	The Veteran's left arm weakness 
reflected in the record constitutes an 
additional disability following the 
surgery.  The VA examiner should 
specifically comment on the Veteran's 
left arm weakness prior to the January 
and May 2008 surgeries, as well as the 
improvement noted in VA treatment 
records.

(b)	If and only if the VA examiner finds 
that an additional disability followed 
the VA surgery, the VA examiner should 
discuss whether it is at least as 
likely as not that such additional 
disability is:

a.	Due to the carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault by VA during the 
surgical treatment; or 

b.	Whether such additional disability 
was not a reasonably foreseeable 
outcome of the surgical procedure.  
In this regard, the VA examiner 
should specifically discuss the 
informed consent form that the 
Veteran signed as well as the 
letters from the VA Chief of 
Neurosurgery indicating that the 
left arm motor weakness is a 
possible complication of this type 
of surgery.

A rationale must be provided for all opinions 
rendered.  If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be speculative.
  
3.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the claim for 
compensation under 38 U.S.C.A. § 1151 for 
numbness in the patchy area of the thumb and 
left bicep weakness post left C5-6 
foraminotomy (claimed as left arm weakness).  
If the benefit sought on appeal remains 
denied, the Veteran and his representative, 
if any, should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


